Citation Nr: 0836927	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  98-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Barbara A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing has been associated with the claims file.

In a June 2003 decision, the Board denied the veteran's claim 
of entitlement to service connection for a respiratory 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties filed a 
Joint Motion for Remand with the Court in January 2004.  The 
Court issued an Order in February 2004, granting the Joint 
Motion and vacating the Board's June 2003 decision.

The case was remanded for additional development in September 
2004.

In September 2006 the Board again denied the veteran's claim.  
Before the Court, the parties filed a Joint Motion for 
Remand.  In July 2008 the Court granted the motion and 
vacated the Board's September 2006 decision, remanding the 
case to the Board.

In September 2004, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development. 
The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2008 Joint Motion, the parties suggested that an 
additional examination was required pursuant to the Court's 
holding in McClendon v. Nicholson, 20 Vet.App. 79 (2006).  
The parties also agreed that VA did not adequately address 
the veteran's assertions of continuity of symptomatology of 
his claimed respiratory disorder, noting that the credibility 
and weight of the veteran's statements and any other 
competent lay statements or medical evidence must be 
determined.  In this regard, the parties noted that while the 
VA examiner related that he had reviewed the veteran's claims 
file, he did not discuss the veteran's in-service respiratory 
symptoms and diagnoses.

In light of the above discussion, additional development is 
required prior to further appellate consideration of the 
veteran's claim.  Accordingly, the case is REMANDED for the 
following action:

Schedule the veteran for a VA respiratory 
examination to determine the etiology of 
the veteran's respiratory disorder.  All 
tests and studies deemed necessary should 
be conducted and their results reported 
in the final examination report.  

The examiner should identify any 
currently present respiratory disorder.  
For each current respiratory disorder, 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present respiratory 
disorder is related to any disease or 
injury in service.  

In rendering this opinion, the examiner 
should specifically address all 
respiratory findings in service, to 
include normal chest and lungs on 
entrance examination in October 1979, a 
diagnosis of possible asthma in February 
1980, dry cigarette cough in August 1980, 
an assessment of possible bronchitis with 
normal chest 
X-ray in February 1981, possible 
bronchitis in May 1981, and normal chest 
and lungs on separation examination in 
September 1981.  The examiner should also 
discuss the veteran's assertions of 
continuity of symptomatology after 
service discharge.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




